Citation Nr: 0628303	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-25 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome (CTS).

2.  Entitlement to an initial evaluation in excess of 10 
percent for the right knee disorder, status post 
bone/cartilage donor site with degenerative joint disease 
(DJD).

3.  Entitlement to an initial compensable evaluation for 
maxillary sinusitis.

4.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar scoliosis with thoracic DJD.

5.  Entitlement to an initial compensable evaluation for a 
scar of the left maxilla.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from August 1991 to June 2002.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for a right knee disorder, 
status post bone/cartilage donor site with degenerative joint 
disease (DJD); maxillary sinusitis; lumbar scoliosis with 
thoracic DJD; and a scar of the left maxilla.  Each of these 
disabilities was assigned a noncompensable disability 
evaluation.  This rating action also denied entitlement to 
service connection for bilateral CTS.  In July 2005, the RO 
issued a rating action which increased the evaluations 
assigned for the right knee and low back disorders to 10 
percent, both effective June 8, 2002 (the day following her 
discharge from active military service).

The Board notes the representative's submission of the 
veteran's VA Form 9 and VA Form 21-4142 in September 2003.  
This stated that the documents had been submitted as part of 
the veteran's ongoing appeal and "request for a BVA video 
hearing."  However, the veteran had not requested such a 
hearing in her notice of disagreement, and had specifically 
checked on her VA Form 9 that she did not want a BVA hearing.  
Absent such a request from the veteran, the Board does not 
find that a hearing need be scheduled.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for lumbar scoliosis with thoracic DJD is 
addressed in the Remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.

FINDINGS OF FACT

1.  The veteran's diagnosed CTS was present in service.

2.  The veteran's right knee, status post bone/cartilage 
donor site with DJD is manifested by range of motion of 0 to 
100 degrees (with pain at 75 degrees), without swelling, 
tenderness, or instability, and no evidence of fatigability, 
weakness, or incoordination.

3.  The veteran's maxillary sinusitis is manifested by 
tenderness over the frontal maxillary sinuses, with no 
evidence of headaches, discharge or crusting, polyps, or 
nasal obstruction.

4.  The veteran's cyst excision scar of the left maxilla is 
manifested by no more than slight disfigurement and no 
indication of skin induration or inflexibility, missing 
underlying skin tissue, abnormal skin texture, hypo- or 
hyper-pigmentation, adherence, width in excess of one-quarter 
inch, or length in excess of 5 inches or more.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for the right knee scar, status post bone/cartilage donor 
site with DJD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, Diagnostic Codes (DCs) 5003, 5010, 
5256,5257, 5260, 5261 (2005).

3.  The criteria for an evaluation in excess of 0 percent for 
maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, DC 6513 
(2005).

4.  The criteria for an evaluation in excess of 0 percent for 
the cyst excision scar, left maxilla, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 
4.2, 4.7, DC 7800 (2002 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328, rev'd on other grounds 
(Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In June 2002 and September 2003 letters, the RO informed the 
veteran of its duty to assist her in substantiating her 
claims under the VCAA, and the effect of this duty upon her 
claims.  She was advised of the evidence that was needed to 
substantiate her claims, and informed of what evidence and 
information VA would obtain in her behalf and what 
information and evidence she could submit.  She was also told 
that she could submit any evidence relevant to her claims.  
As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for increased ratings are being denied, no effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran.  In addition, since this decision 
grants service connection for bilateral CTS, the RO will 
review the record and assign both a disability evaluation and 
an effective date.  They will be responsible for addressing 
any notice defect with respect to the rating and the 
effective date elements when effectuating that award.

II.  Applicable laws and regulations

A.  Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303(a), 3.304 (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

B.  Increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate, report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.).  (d) Excess fatigability.  
(e) Incoordination, impaired ability to execute skilled 
movements smoothly. (f) Pain on movement, swelling, deformity 
or atrophy of disuse; Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2005).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual background and analysis

A.  Service connection - CTS

The veteran's service medical records (SMRs) show that she 
was seen on January 13, 1997, with complaints of pain in the 
wrists, worse on the left.  She stated that she had severe, 
intermittent pain in both wrists, which was aggravated by 
lifting.  She displayed full range of motion of the right 
wrist; extension of the left wrist was limited by pain.  The 
Phalen's and Tinel's signs were negative.  The assessment was 
CTS.  On May 9, 2002, she was seen with complaints of painful 
cracking of both wrists.  An X-ray showed no bony 
abnormalities.  Tinel's sign was negative, and there was 
crepitus with motion.  A history of CTS in 1997 was noted. 

After her discharge from service, the veteran was examined by 
VA in June 2002.  She stated that her symptoms had begun in 
1993; she said that she had intermittent pain in the wrists 
of a few days duration, which was worse on the right.  She 
had occasional tingling in the palm and noted that very 
rarely she had involvement of the long and ring fingers.  She 
also said that her hands were sometimes numb at night.  The 
Tinel's and Phalen's signs were negative.  She had never been 
provided an EMG study.  The diagnosis was bilateral carpal 
tunnel syndrome.

The veteran was reexamined by VA in February 2005.  It was 
noted that, with encouragement, the strength of her hands was 
normal (the left was a little more difficult).  She reported 
some decrease in sensation to the right ring and little 
fingers of about 25 percent when compared to the other 
fingers; the left hand was normal.  There was no pain on 
flexion or extension or on percussion of the wrist.  There 
was no tingling or other neurological symptoms.  The 
diagnosis was carpal tunnel syndrome.  While there was no  
neurological involvement (the Tinel's sign was negative), she 
did have intermittent pain in the wrists.  It was noted by 
the examiner that CTS typically causes trouble with the thumb 
and the first two fingers, not the ring and little finger, as 
with the veteran.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for bilateral carpal 
tunnel syndrome has been established.  The SMRs note that she 
was first diagnosed with CTS in January 1997.  She continued 
to complain of bilateral wrist pain in May 2002, prior to her 
separation.  The June 2002 and February 2005 VA examinations 
both diagnosed this condition.  While no neurological 
involvement was present, she was noted to still have pain in 
both wrists (as noted in the service medical records).  
Therefore, with consideration of the reasonable-doubt 
doctrine, and giving the benefit of the doubt to the veteran, 
it is found that she currently suffers from bilateral carpal 
tunnel syndrome that had its onset during active duty.

B.  Increased evaluations

A.  Right knee

The relevant evidence of record includes the VA examination 
performed in June 2002.  This referred to the OATS procedure 
that the veteran had undergone for her right ankle in 
service; the right knee had been used as the donor site.  
Since the knee surgery, she had complained that the knee 
would pop and that she had pain with prolonged squatting or 
standing.  She said that the joint would lock, but she denied 
any buckling.  She could climb two flights of stairs; 
however, descending was more painful than ascending.  The 
objective examination found that she had a 3 cm scar over the 
distal femur lateral to the patella; this was well-healed and 
nontender.  She could do deep knee bends to only 40 degrees, 
but indicated that this was due to ankle pain.  Passive and 
active range of motion was from 0 to 104 degrees.  There was 
no crepitus and no patellar compression tenderness.  There 
was no effusion present, and the ligaments were stable.  
There was no pain on repeat testing of the right knee, and 
there was no evidence of weakness, numbness, or 
incoordination.

The veteran was re-examined by VA in February 2005.  She 
stated that she had to keep the knee straight on sitting, 
because bending it was painful.  She indicated that she could 
not stand for more than 45 minutes, and that going up or down 
stairs aggravated the knee.  Following repeated use, she 
would have decreased range of motion related to pain.  She 
denied fatigue, impaired endurance, or weakened movement.  
The objective evaluation noted that she had no trouble 
changing positions or getting on and off the examination 
table.  She could do repeated squats, with some verbal 
complaints of pain.  There was no swelling and no tenderness 
on patellofemoral compression.  Range of motion was from 0 to 
100 degrees, with pain at 75 degrees.  After 5 squats, she 
had some increased pain at 75 degrees with no instability.  
Day-to-day functional range of motion was from 0 to 75 
degrees, with an additional loss of 25 degrees of flexion due 
to painful motion without evidence of instability, 
incoordination, or weakness.  The Drawer's and Lachman's 
signs were negative.  The diagnosis was status post strain 
with limitation of motion.  An X-ray revealed minimal 
degenerative changes of the right knee.

According to 38 C.F.R. Part 4, Diagnostic Code 5010, 
traumatic arthritis is to be rated as degenerative arthritis.  
38 C.F.R. Part 4, DC 5003, states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint of group of minor joints affected by limitation of 
motion to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation requires
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  

Under DC 5257, a 10 percent evaluation is warranted for 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability and a 30 percent evaluation requires 
severe recurrent subluxation or lateral instability.

Under DC 5260, flexion limited to 60 degrees warrants a 0 
percent evaluation; limitation to 45 degrees warrants a 10 
percent evaluation; limitation to 30 degrees warrants a 20 
percent evaluation; and limitation to 15 degrees warrants a 
30 percent evaluation.

Under DC 5261, extension limited to 5 degrees warrants a 0 
percent evaluation; limitation to 10 degrees warrants a 10 
percent evaluation; limitation to 15 degrees warrants a 20 
percent evaluation; limitation to 20 degrees warrants a 30 
percent evaluation; limitation to30 degrees warrants a 40 
percent evaluation; and limitation to 45 degrees warrants a 
50 percent evaluation.

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted.  There is no indication that the veteran suffers 
from any limitation of extension at this time; the VA 
examinations conducted in June 2002 and February 2005 both 
indicated normal extension of the knee.  Therefore, a 
separate evaluation for limitation of extension is not 
justified.  See VAOPGCPREC 9-2004.  Nor is an evaluation in 
excess of 10 percent warranted for her limitation of flexion.  
The objective evidence of record does not show that her 
flexion is limited to 30 degrees, as is required to justify a 
20 percent evaluation under DC 5260.  Nor is the veteran 
entitled to a separate evaluation for her arthritis; her knee 
condition is not rated under DC 5257 (she has no recurrent 
subluxation or lateral instability) and she does not have 
flexion and extension limited to at a noncompensable degree.  
See VAOPGCPREC 9-98.  There is no indication that she has 
weakness, fatigability, lack of endurance, or incoordination.  
Therefore, the Board finds that the 10 percent evaluation 
currently assigned adequately compensates the veteran for the 
degree of limitation of flexion and pain present.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the right knee right knee disorder, 
status post bone/cartilage donor site with degenerative joint 
disease.

B.  Maxillary sinusitis

The relevant evidence of record includes the examination of 
the veteran performed in June 2002.  She reported that her 
symptoms had begun one year before.  These symptoms were 
becoming progressively worse, particularly during the spring 
and summer.  She indicated that she would have one to two 
sinus infections per year that would last about a week.  The 
objective examination found that the nasal mucosa was boggy.  
There were no polyps except in the midline.  There were no 
exudates.  

Private treatment records reflect complaints of nasal 
congestion in February 2003.  She had pain over the frontal 
maxillary sinus.  The diagnosis was acute sinusitis.

The veteran was re-examined by VA in February 2005.  She 
stated that she would have a sinus infection approximately 
three to four times a year.  She indicated that she had 
started taking Zithromax three to four days prior to the 
examination.  The objective evaluation found tenderness over 
the paranasal maxillary sinuses bilaterally.  There were no 
nasal polyps and no obstruction.  The diagnosis was 
sinusitis, with no nasal polyps and no breathing obstruction.  

According to 38 C.F.R. Part 4, DC 6513, a 0 percent 
evaluation is warranted for sinusitis detected by X-ray only.  
A 10 percent evaluation requires one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment; or three to six 
nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode means one that requires 
bed rest and treatment by a physician.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 0 percent for the veteran's 
maxillary sinusitis has not been established.  There is no 
indication that the veteran experiences one to two 
incapacitating episodes per year of sinusitis.  While she 
sought treatment in February 2003, there is no suggestion in 
the objective record that this episode had required bedrest 
for its treatment.  She has stated that she has three to four 
episodes per year; however, these are not documented in the 
record.  However, even conceding this number of episodes, and 
while noting that she does have sinus pain, there is no 
objective indication that these episodes are accompanied by 
headaches and a purulent discharge or crusting.  The criteria 
for an evaluation in excess of 0 percent simply have not been 
demonstrated in this case.  As a consequence, a 10 percent 
disability evaluation cannot be awarded at this time. 

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable evaluation for her maxillary sinusitis.

C.  Cyst excision, left maxilla

The relevant evidence of record includes the VA examination 
of the veteran conducted in June 2002.  She stated that the 
scar from the cyst excision was slightly depressed.  The 
objective examination noted a 2 cm scar of the left maxilla 
that was skin-colored, nontender, and nonadhering.

She was re-examined by VA in February 2005.  There was a 
small scar on the left cheek that was mildly depressed but 
nondisfiguring.  Per the veteran's report, she used make-up 
to cover it up.  The objective examination noted a small scar 
on the left cheek that was barely visible.  It was the same 
color as the surrounding skin.

The regulations pertaining to the evaluation of skin 
disorders were amended, effective August 30, 2002, during the 
pendency of this appeal.  The veteran was provided notice of 
the revised regulations in the February 2004 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

According to 38 C.F.R. Part 4, DC 7800, as in effect prior to 
August 30, 2002, a 0 percent evaluation is warranted for 
slight disfigurement.  A 10 percent evaluation requires 
moderate disfigurement.  

Under the revised regulations, a 10 percent evaluation is 
warranted for scars of the head, face, and neck when there is 
one characteristic of disfigurement.  The eight 
characteristics of disfigurement are:  skin indurated and 
inflexible in an area exceeding six square inches; underlying 
soft tissue missing in an area exceeding six square inches; 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc)in an area exceeding six square inches; skin hypo- or 
hyperpigmented in an area exceeding six square inches; scar 
adherent to the underlying tissue; surface contour of scar 
elevated or depressed on palpation; scar at least one-quarter 
inch in length; or scar five or more inches in length.  A 30 
percent evaluation requires visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement.  DC 7800 (2005).

After a careful review of the evidence of record, the Board 
finds that entitlement to a 10 percent evaluation under 
either the old or the revised rating criteria has not been 
established.  The objective evidence of record does not 
indicate that the veteran has moderate disfigurement as a 
result of the cyst excision, nor is there any indication that 
she has at least one characteristic of disfigurement, as 
noted above.  The VA examinations conducted in June 2002 and 
February 2005 both noted that the scar on the left cheek was 
barely visible and was nontender, nonadherent and the same 
color as the surrounding skin.  Therefore, it is found that 
the preponderance of the evidence is against the veteran's 
claim for an initial compensable evaluation for her cyst 
excision residuals, left maxilla.


D.  Extra-schedular ratings

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In the instant case, there is no suggestion that any of the 
service-connected conditions noted above have markedly 
interfered with the veteran's employment; in fact, she is 
currently working as a teacher.  Nor is there any indication 
that these disorders have required frequent periods of 
hospitalization for their treatment.  The Board finds no 
exceptional circumstances in this case that would warrant 
referral for consideration of an extraschedular evaluation.


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is granted.

Entitlement to an initial evaluation in excess of 10 percent 
for the right knee disorder, status post bone/cartilage donor 
site with degenerative joint disease, is denied.

Entitlement to an initial compensable evaluation for 
maxillary sinusitis is denied.

Entitlement to an initial compensable evaluation for a scar 
of the left maxilla is denied.

[Continued on next page]
REMAND

The veteran has requested that she be awarded an increased 
evaluation for her service-connected lumbar scoliosis with 
thoracic DJD.  She has stated that she experiences back pain 
and limitation of motion, which she believes warrants more 
than the 10 percent evaluation currently assigned.

The veteran was afforded VA orthopedic and neurological 
examinations in February 2005.  The neurological examination 
did not note the presence of sciatica.  However, there was 
some numbness on the tip of the right great toe.  The 
examiner stated that "[t]here is insufficient evidence at 
this time to ascertain if the numbness of that toe is related 
to her ankle or to her low back problems."  The Board finds 
that the etiology of this numbness must be clarified before 
the veteran's low back disability can be properly evaluated.  
Therefore, another VA examination would be helpful in this 
case.

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims issued a decision in the case of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of the type of information 
and evidence that was needed to substantiate her claim for an 
increased evaluation, but she was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  As this question is involved 
in the present appeal, this case will require further notice 
to inform the veteran that an effective date for the award of 
benefits will be assigned if an increased evaluation is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish an effective date.  The 
Board is confident that the RO will effectuate the necessary 
action in this regard.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Afford the veteran a VA neurological 
examination of the low back.  The examiner must be 
provided with the claims folder to review in 
conjunction with the examination, and the examiner 
must indicate in the examination report that the 
claims folder was so reviewed.  After conducting 
any special studies deemed necessary, the examiner 
should render an opinion as to whether numbness in 
the right great toe (or elsewhere in the lower 
extremities) is attributable to the service-
connected lumbar scoliosis with thoracic DJD.  A 
complete rationale for the opinion expressed must 
be provided.

2.  Once the above-requested development has been 
completed, the veteran's claim for an initial 
evaluation in excess of 10 percent for the 
service-connected lumbar scoliosis with thoracic 
DJD must be readjudicated.  If the decision 
remains adverse to the veteran, she and her 
representative must be provided an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


